Judgment Criminal Division of the Supreme Court, Bronx County (Michael A. Gross, J.), rendered October 17, 2006, convicting defendant, after a nonjury trial, of harassment in the second degree, and sentencing her to a conditional discharge with 10 days’ community service and participation in an anger management program, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *438not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility, including its evaluation of alleged motives to falsify and inconsistencies in testimony, and its rejection of defendant’s alibi defense. Concur—Saxe, J.P, Friedman, Nardelli, Sweeny and DeGrasse, JJ.